 



Exhibit 10.1
FORM OF
INDEMNIFICATION AGREEMENT
          AGREEMENT, effective as of November 8, 2007, between Fremont General
Corporation, a Nevada corporation (the “Company”), and                      (the
“Indemnitee”).
          WHEREAS, Indemnitee is a director and/or officer of the Company;
          WHEREAS, the By-laws of the Company require the Company to indemnify
and advance expenses to its directors and officers to the full extent permitted
by law and the Indemnitee has agreed to serve as a director and/or officer of
the Company in part in reliance on such By-laws;
          WHEREAS, in recognition of Indemnitee’s reliance on the aforesaid
By-laws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such By-laws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
By-laws), the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies and fiduciary liability policies;
          NOW, THEREFORE, in consideration of the premises and of Indemnitee’s
service to the Company directly or, at its request, another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:

1.   Certain Definitions:

  (a)   Claim: any threatened, pending or completed action, suit or proceeding,
or any inquiry or investigation, whether instituted by the Company or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.     (b)   Expenses: include attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.     (c)   Indemnifiable Event: any event or
occurrence related to the fact that

1



--------------------------------------------------------------------------------



 



      Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any Subsidiary thereof, including, without limitation, Fremont
Investment & Loan, or is or was serving at the request of the Company as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.

  (d)   Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

2.   Basic Indemnification Arrangement.

  (a)   Subject to the limitations of 12 C.F. R. 359, in the event Indemnitee
was, is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a Claim by
reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee to the fullest extent permitted by law as soon as
practicable but in any event no later than thirty days after written demand is
presented to the Company, against any and all Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties or amounts paid in settlement) of such
Claim. If so requested by Indemnitee, the Company shall advance (within two
business days of such request) any and all Expenses to Indemnitee (an “Expense
Advance”).     (b)   Notwithstanding the foregoing, (i) the obligations of the
Company under Section 2(a) shall be subject to the condition that Independent
Legal Counsel shall not have determined, in a written opinion, that Indemnitee
would not be permitted to be indemnified under applicable law, and (ii) the
obligation of the Company to make an Expense Advance pursuant to Section 2(a)
shall be subject to the condition that, if, when and to the extent that
Independent Legal Counsel determines that Indemnitee would not be permitted to
be so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made

2



--------------------------------------------------------------------------------



 



      by Independent Legal Counsel that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has been no
determination by Independent Legal Counsel or if Independent Legal Counsel
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court in the States of California or Nevada
having subject matter jurisdiction thereof and in which venue is proper seeking
an initial determination by the court or challenging any such determination by
Independent Legal Counsel or any aspect thereof, including the legal or factual
bases therefor, and the Company hereby consents to service of process and to
appear in any such proceeding. Any determination by Independent Legal Counsel
otherwise shall be conclusive and binding on the Company and Indemnitee.

  (c)   Notwithstanding anything in this Agreement to the contrary, Indemnitee
shall not be entitled to indemnification pursuant to this Agreement in
connection with any Claim initiated by Indemnitee unless the Board of Directors
has authorized or consented to the initiation of such Claim.

3.   Independent Legal Counsel. With respect to all matters hereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or Company By-law now or hereafter
in effect relating to Claims for Indemnifiable Events, the Company shall seek
legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company. Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.   4.  
Indemnification for Additional Expenses. Subject to the limitations of 12 C.F.R.
359, the Company shall indemnify Indemnitee against any and all expenses
(including attorneys’ fees) and, if requested by Indemnitee, shall (within two
business days of such request) advance such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or

3



--------------------------------------------------------------------------------



 



    Company By-law now or hereafter in effect relating to Claims for
Indemnifiable Events and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

5.   Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.   6.   Burden of Proof. In connection with any
determination by Independent Legal Counsel or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.   7.   No Presumptions.
For purposes of this Agreement, the termination of any action, suit or
proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of Independent Legal Counsel to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by Independent Legal Counsel that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.   8.   Nonexclusivity, Etc. The rights of the Indemnitee
hereunder shall be in addition to any other rights Indemnitee may have under the
Company’s By-laws or the Nevada General Corporation Law or otherwise. To the
extent that a change in the Nevada General Corporation Law (whether by statute
or judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s By-laws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the

4



--------------------------------------------------------------------------------



 



    greater benefits so afforded by such change.

9.   Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance and
fiduciary liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer. The Company shall cause
the persons serving as its directors and officers to be covered for a period of
six years from the date hereof by the directors’ and officers’ liability
insurance and fiduciary liability insurance policies currently maintained by the
Company (provided that the Company may substitute therefore policies of at least
the same coverage and amounts containing terms and conditions which are not less
advantageous than such policy); provided, however, that in no event shall the
Company be required to expend on an annual basis more than 250% of the current
amount expended by the Company (the “Insurance Amount”) to maintain or procure
insurance coverage; provided further, that if the Company is unable to maintain
or obtain the insurance called for by this Section 9, the Company shall use best
efforts to obtain as much comparable insurance as is available for the Insurance
Amount.   10.   Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.   11.   Amendments, Etc. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.   12.   Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.   13.   No Duplication of Payments. The
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment

5



--------------------------------------------------------------------------------



 



    (under any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.

14.   Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company’s request.   15.   Severability. The provisions
of this Agreement shall be severable in the event that any of the provisions
hereof (including any provision within a single section, paragraph or sentence)
are held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.   16.   Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.

[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
this 8th day of November, 2007.

                  FREMONT GENERAL         CORPORATION    
 
           
 
  By        
 
     
 
Name:    
 
      Title:      
 
           
 
     
 
                                        Indemnitee    

[Signature Page to Indemnification Agreement]

7